DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 and 19 is/are objected to because of the following informalities. With respect to claim 1, "a the" in the limitation "wherein a the flexible substrate" should be corrected. With respect to claim 19, there is punctuation missing following "of the biofluid" (line 7). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18 and claims dependent thereon, the limitation "wherein a plurality of microfluidic channels are connected to a plurality of biofluid collectors via a plurality of dissolvable gates" is indefinite, as the limitation does not appear to clearly further limit any etc. recited in claim 18. Does the device comprise these components? Is the device merely usable with said components?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0270704 A1 (cited by Applicant, Peyser).
Regarding claim 19, Peyser teaches a method comprising: 
providing a device for analyzing a biofluid (system for measuring glucose), the device comprising: 
a substrate for mounting on a surface (microfluidic collection layer 206, 214, etc.); and
one or more sensors supported by the substrate (detector layer 208, 216, etc., ¶ [0062] where the detector layer comprises a detector; ¶ [0015] where the detector may be any suitable detector, such as an electrochemical glucose detector; etc.; ¶ [0076] where a separate chemical detector may be incorporated into the patch to independently determine the amount of the sweat analyte), wherein the substrate is configured to transport the biofluid from the surface to the one or more sensors (¶ [0015] microfluidic collection layer collects sweat by capillary action in a wicking action providing fluid communication to the detector layer, ¶ [0062]), and wherein etc.); 
mounting the substrate on the surface (Fig. 7, step 703, apply a patch to a skin surface); and 
analyzing the biofluid collected from the surface (Fig. 7, step 709, detect glucose in sweat sample).
Regarding claim 20, Peyser teaches device is configured to capture, collect, or store the biofluid (Fig. 7, step 705, collect sweat sample from skin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-9, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of US 2015/0351690 A1 (Toth).
Regarding claims 1, 7-9 and 11, Peyser teaches/suggests a device comprising: 
a substrate comprising an adhesive layer (adhesive layer 204, 212, etc.) configured to be removably adhered to skin (¶ [0054]), wherein the substrate includes a microfluidic component for transporting a biofluid (microfluidic collection layer 206, 214, etc.), wherein said substrate allows passage of the biofluid from the skin to the one or more sensors (¶ [0051]; ¶ [0054]; etc.); and
one or more sensors supported by the flexible substrate (detector layer 208, 216, etc., ¶ [0062] where the detector layer comprises a detector; ¶ [0015] where the detector may be any suitable detector, such as an electrochemical glucose detector; etc.; ¶ [0076] where a separate chemical detector may be incorporated into the patch to independently determine the amount of the sweat analyte), wherein at least one of the one or more sensors is configured to obtain one or more time-resolved measurements of the biofluid, wherein each time resolved measurement of the one or more time-resolved measurements is obtained at a predetermined time instance or over a predetermined time interval (¶ [0123] detection may occur at discrete time periods; ¶ [0133]; etc.).
Peyser does not expressly teach the substrate is a flexible substrate configured to conform to skin. 
Toth teaches and/or suggests a device (patch) comprising a flexible substrate of, e.g., polyurethane, configured to conform to skin and comprising an adhesive layer configured to be removably adhered to skin (¶ [0203] substrate to provide both support (e.g., to one or more etc.) and means for securing the patch to a subject (i.e., attachment means to a skin surface), which may comprise an adhesive, as described in ¶ [0017] that is removable, as described in ¶ [0025]; ¶ [0198] where the substrate is flexible and conforms to the subject and may be formed of polyurethane) and includes a plurality of pores to allow passage of the biofluid from the skin (¶ [0203] substrate may be formed from a suitably porous, hydrophilic material configured to wick fluids from the surface of the skin). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peyser with the substrate being a flexible porous substrate configured to conform to skin and having an adhesive layer configured to be removably adhered to skin as taught/suggested by Toth in order to provide a support for the microfluidic component and sensor(s) that similarly allows passage of biofluid from the skin to the sensor(s)) as well as means for securing the device to a subject that is low profile, soft and may stretch and move with the adjacent tissues of the subject during monitoring (Toth, ¶ [0198]).
Regarding claim 2, Peyser as modified teaches/suggests the one or more time-resolved measurements include a concentration of one or more analytes of the biofluid (¶ [0076] amount or concentration of non-glucose sweat analyte used for normalization; ¶ [0123] concentration of glucose; etc.). 
Regarding claim 3, Peyser as modified teaches/suggests the one or more analytes includes ions, electrolytes, small molecules, and/or metabolites (throughout document, glucose; ¶ [0076] electrolytes; etc.). 
Regarding claim 4, Peyser as modified teaches/suggests the one or more time-resolved measurements includes a rate in which the biofluid is being produced (¶ [0076]).
Regarding claim 12, Peyser as modified teaches/suggests the device is configured to detect, monitor, and/or characterize the biofluid (¶ [0015] detecting and/or monitoring glucose; ¶ [0076] determining sweat volume and/or rate; etc.). 
Regarding claim 13, Peyser as modified teaches/suggests the one or more sensors includes one or more of an electrochemical sensor and/or an optical sensor (¶ [0084] where the detectors may be electrochemical-based or fluorescent-based).
Regarding claim 14, Peyser as modified teaches/suggests the device further comprises a transmitter, a receiver, and/or a transceiver (¶ [0100] where the measurement device may include a link (wireless, cable, and the like) to a computer, so that stored data may be transferred from the measurement device to the computer).
Regarding claim 16, Peyser as modified teaches/suggests the biofluid is sweat (throughout document, e.g., Abstract).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of Toth as applied to claim(s) 1 above, and further in view of US 2004/0238641 A1 (Harima).
Regarding claim 5, Peyser teaches/suggests the limitations of claim 1, as discussed above, but does not teach the one or more time-resolved measurements includes a ratio of concentrations of two or more analytes of the biofluid. However, Peyser does disclose the device may include additional and/or separate sensors/detectors for measuring the amount of other/additional sweat analyte(s) (¶ [0076]). 
Harima teaches/suggests a device comprising one or more sensors configured to obtain one or more time-resolved measurements of a biofluid, wherein the one or more time-resolved 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Peyser with the one or more time-resolved measurements including a ratio of concentrations of two or more analytes of the biofluid as taught and/or suggested by Harima in order to facilitate monitoring additional health parameters of the user, such as blood pressure (Harima, ¶ [0086]), with a single device.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of Toth as applied to claim(s) 1 above, and further in view of US 2013/0060105 A1 (Shah).
Regarding claim 6, Peyser teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach a first sensor of the one or more sensors is configured to measure a first concentration of an analyte of the biofluid, and second sensor of the one or more sensors is configured to measure a second concentration of the analyte of the biofluid. However, Peyser does disclose glucose can be measured in multiple ways (¶ [0084] electrochemically, optically, etc.). 
Shah teaches and/or suggests a device comprising a first sensor configured to measure a first concentration of an analyte of biofluid, and second sensor configured to measure a second concentration of the analyte of the biofluid (¶ [0016] optical glucose sensor and electrochemical glucose sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Peyser with a first sensor of the one or e.g., orthogonally redundant glucose sensors) as taught/suggested by Shah in order to increase reliability of the glucose measurements (Shah, ¶ [0051]). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of Toth as applied to claim(s) 1 above, and further in view of US 2014/0012114 A1 (cited by Applicant, Zevenbergen) and US 5,899,856 A (Schoendorfer). 
Regarding claim 5, Peyser teaches/suggests the limitations of claim 1, as discussed above, but does not teach the device further comprises a vapor-porous cover. However, Peyser teaches the device comprises a waste reservoir having a cover (e.g., Fig. 2B, waste reservoir 222 enclosed at least at the top. 
Zevenbergen teaches/suggests a comparable sweat collecting device configured to permit collected sweat to evaporate to facilitate continuous sensing (¶ [0041]). 
Schoendorfer teaches/suggests a vapor-porous cover (col. 8, lines 8-27, occlusive film that allow water content of perspiration to evaporate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Peyser to further comprise a vapor-porous cover (e.g., at least over the waste reservoir) in order to permit evaporation of previously-tested sweat (Zevenbergen, ¶ [0141]), thereby reducing the space/size requirements of the waste reservoir for continuous monitoring. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of Toth as applied to claim(s) 1 above, and further in view of US 2015/0173674 A1 (Hayes).
Regarding claim 15, Peyser teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the device further comprises a near field communication antenna coil, a radio frequency identification antenna coil, or a Bluetooth transceiver. However, Peyser does disclose the device may comprise a wireless link for communicating data to a computer (¶ [0100]).
Hayes discloses NFC, RFID and/or a Bluetooth transceiver as a suitable means for communicating wirelessly between a sensing device and an external device, e.g., a computer (¶ [0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the method of Peyser with the device further comprising a NFC antenna coil, a RFID antenna coil, or a Bluetooth transceiver as taught/suggested by Hayes as a simple substitution of one known means for wirelessly transmitting data from the patch for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of Toth as applied to claim(s) 1 above; or alternatively, Peyser in view of Toth as applied to claim(s) 1 above, and further in view of US 2016/0030012 A1 (Briscoe) and US 2008/0306362 A1 (cited by Applicant, Davis).
Regarding claim 17, Peyser as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the device has a length selected from a range of 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the device to above-noted dimensions because Applicant has not disclosed that said dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with dimensions suggested by Peyser (e.g., ¶ [0061]) because either arrangement permits collection of a biofluid (e.g., sweat) for continuously analysis thereof. 
Alternatively/Additionally, Peyser teaches and/or suggests the device can be rectangular (¶ [0061]). Briscoe teaches/suggests a device having a length selected from a range of 40 to 60 millimeters and a width selected from a range of 25 to 70 millimeters (¶ [0033] 27 by 40 mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the method of Peyser with the device having a length selected from a range of 40 to 60 millimeters and a width selected from a range of 25 to 70 millimeters as taught/suggested by Briscoe in order to provide the sweat-collecting surface of the device with sufficient cross sectional area to ensure sufficient volume of sweat is collected for testing (Briscoe, ¶ [0006]). Davis teaches/suggests a comparable device, disclosing a lower profile reduces user burden (¶ [0020]). Accordingly, Davis suggests the profile or thickness of the device provides a quality which can be optimized to reduce user burden. Therefore, the specific claimed thickness ranges of 1.2 to 2 millimeters would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of Toth as applied to claim(s) 1 above, and further in view of US 2005/0106713 A1 (Phan).
Regarding claim 18, Peyser teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the device is configured to collect discrete samples of the biofluid at one or more predetermined time instances or over one or more predetermined time intervals (¶¶ [0025]-[0026] performing steps including collecting a sweat sample, and repeating these steps after a predetermined period of time). Peyser additionally discloses the device may comprise a plurality of microfluidic channels connected to a plurality of biofluid collectors (¶ [0015] series of microchannels that collect sweat by capillary action in a wicking action), and the flow of sweat through the device may be controlled (¶ [0080]). Peyser does not teach the microfluidic channels are connected to the plurality of biofluid collectors via a plurality of dissolvable gates. 
Phan teaches/suggests a fluidic channel comprising a dissolvable gate that may be designed to dissolve after a pre-determined time duration (¶ [0120] once the dissolvable plug is in contact with the fluid in the channel, the plug begins to dissolve; with proper selection of the composition of the plug material, the dissolvable plug may be designed to dissolve after a pre-determined time duration starting from the point of first contact by fluid in the channel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the method of Peyser with the microfluidic channels are connected to the plurality of biofluid collectors via a plurality of dissolvable gates as taught/suggested by Phan in order to facilitate passively acquiring samples after a pre-determined time (Phan, ¶ [0120]), thereby providing a simpler device (e.g., requiring no controller for active control of a valve). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791